PER CURIAM.
Appellants have moved to strike Appel-lee’s “Designation of Record and Statement of Issues with respect to appeal by Auburn Medical Associates, Inc., Roland Caron and Auburn Medical Realty, a Limited Partnership.”
Appellee has not responded to the motion, as permitted by Appellate Rule 13(a).1
We conclude, after a review of the record on appeal, that Appellants’ motion should be granted.
In the first place, the document filed by Appellee was not timely filed, see Appellate Rule 7, nor was a request for an enlargement of time made by Appellee as permitted by Appellate Rule 21(a).
In addition, none of the papers designed by the Appellee has even the remotest bearing on the issues raised in this appeal.
Furthermore, the Appellee attempts to raise additional issues on appeal by his “STATEMENT OF ISSUES”; this is not permitted under the Appellate Rules. The proper procedure would have been for the Appellee to file and perfect his own appeal; this he has failed to do.
APPELLANTS’ MOTION TO STRIKE GRANTED. APPELLEE’S DOCUMENT ENTITLED “DESIGNATION OF RECORD AND STATEMENT OF ISSUES WITH RESPECT TO APPEAL BY AUBURN MEDICAL ASSOCIATES, INC., ROLAND CARON AND AUBURN MEDICAL REALTY, A Limited Partnership” IS STRICKEN FROM THIS APPEAL.

. First Circuit Rules Governing Appeals from Bankruptcy Judges to District Courts and Appellate Panels.